DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization by voice mail for this examiner’s amendment was given by John Bollinger on 1/21/2022.
The application has been amended as follows: 
Last three lines of claim 1 is now written: a distance from the first side ridge line to the second side ridge line, in the direction from the base portion to the first end, decreases as it approaches the top surface region in a succession of cross sections 

Last three lines of claim 2 is now written:  a distance from the first side ridge line to the second side ridge line, in the direction from the base portion to the first end, decreases as it approaches the top surface region in a succession of cross sections 



Allowable Subject Matter
Claims 1-6 and 8-13 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        



/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722